Citation Nr: 0533325	
Decision Date: 12/08/05    Archive Date: 12/30/05	

DOCKET NO.  02-01 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUE

Entitlement to service connection for bilateral foot 
disability.  



WITNESSES AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had qualifying military service from September 
1946 to January 1949.  




FINDINGS OF FACT

1.  The veteran did not have a chronic foot disability until 
many years after military service.  

2.  A medical opinion is of record to the effect that the 
veteran's foot disability is unrelated to his military 
service.  


CONCLUSION OF LAW

The veteran does not have a chronic foot disability which was 
incurred in or aggravated by service.  38 U.S.C. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records have not been 
recovered.  It appears that these records may have been 
destroyed in a fire at the National Personnel Records Center 
in 1973.  The absence of service medical records imposes a 
burden upon the Department of Veterans Affairs to carefully 
explain the reasons for any adverse disposition.  

The veteran has been notified that he had an opportunity to 
present medical evidence which would tend to show that he has 
a chronic foot disability which   began in service, was 
aggravated by service, or is otherwise attributable to 
military service.  In addition, the regional office arranged 
for the veteran to receive a medical examination by a medical 
specialist.  In the report of this examination, the medical 
examiner specifically opined that the veteran's foot problems 
were not as likely as not related to his military service.  

Essentially there are two reasons for the Board's decision in 
this appeal.  The first reason is that the veteran has 
provided no evidence of a foot problem until many years after 
his separation from military service.  The second reason is 
the opinion of a medical specialist which clearly attributes 
the veteran's foot problems to sources other than his 
military service.  Under such circumstances, there exists no 
basis by which the appeal may be allowed.  


ORDER

Entitlement to service connection for a chronic foot 
disability is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


